Title: To George Washington from Jonathan Trumbull, Sr., 19 July 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


					
						Sir
						Lebanon [Conn.] July 19th 1780
					
					By appearances, from the preparations making I am led to suppose the French Troops are designed to be marched through this State—The inconveniences to the inhabitants, & delay which must attend the marching so large a body by land—Your Excellency is fully sensible of—and would wish to avoid as far as possible—I take the liberty to suggest whether they might not be safely transported by water from Newport through the Sound to some place or places to the westward—convenient for the operations, under a suitable convoy—which, in case it may be done consistently with your projected plans of operations & orders already given, will avoid innumerable inconveniences, and greatly facilitate and expedite the progress of the troops to the place of destination.
					The general scarcity of cloathing, and the variety of unavoidable embarrassments and disappointments in furnishing the supplies requisite for the troops of this State—and particularly the store of goods provided at the instance of this State, for their own troops, by Majr Bigelow at Hartford—being taken in A.D. 1778 for B. Genl Poor & Patterson’s Brigades—has left, notwithstanding our utmost exertions, the troops of this State destitute of proper and suitable cloathing—It is therefore expected that the troops of this State in the Continental Army, at least such of them as are in want, will be properly clad from our quota of the cloathing imported by the United States.
					I am informed there are many cattle on Montague, and on the East end of Long-Island, which will probably be soon driven westward, unless taken off, which might be easily done while the French Fleet lies at Newport—if it should be judged best, and you should order it.

I am—With every Sentiment of Esteem and Regard Your Excellency’s Most Obedient humble Servant
					
						Jonth; Trumbull
					
				